DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s Species Election of Species C (Fig. 8) and Sub-Species 1 (Fig. 11) filed on 02/11/2022.  Claims 1 – 20 are pending.

Election/Restrictions
Applicant's election with traverse of Species C (Fig. 8) and Sub-Species 1 (Fig. 11) in the reply filed on 02/11/2022 is acknowledged.  The traversal is on the ground(s) that “…there is no appreciable search or examination burden on the Examiner for examination of the various alleged species” because allegedly “…the searches required for each embodiment would necessarily overlap one another, allowing examination of all embodiments in a single application to conserve the limited resources of the Patent Office”.  This is not found persuasive because Applicant has failed to cite one or more prior art references that teach all the disclosed and claimed features of the mutually exclusive Species.  Accordingly, there is a search and examination burden because the different species would require different text searches for the mutually exclusive features of each embodiment.  For example, Species A (Fig. 6) disclosed and shows a gradual taper of the radial height (258) along the axial length (256) of the fuel passage (254).  In contrast, Species B (Fig. 7) disclosed and shows a straight radially outer edge (264) and an undulating radially inner edge (262) having a first converging portion (266), a diverging portion (268), and a second converging portion (270) along the axial length (256) of the fuel passage (254).  In contrast, Species C (Fig. 8) disclosed and shows a .
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 10, and 16
There is insufficient antecedent basis for the following limitations in the following claims:
Claim 8, l. 1 recites the limitation “the first fuel passage".
Claim 10, l. 1 recites the limitation “the first side wall".
Claim 10, l. 2 recites the limitation “the second side wall ".
Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 16 recites “wherein the fuel passage includes a first converging portion, a diverging portion, and a second converging portion” because the sequential order of the various claimed portions are unclear.  There are three possible combinations of the sequential order: #1 - first converging portion-diverging portion-second converging portion, #2 - first converging portion-second converging portion-diverging portion, #3 - diverging portion-first converging portion-second converging portion.  Consequently, Claims 6 and 16 are indefinite because the sequential order of the various claimed portions are unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 3, 5, 7 – 13, 15, and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (2019/0072279A1) in view of Haynes (6,868,676) in view of Saitoh et al. (6,931,854).
Regarding Claim 1, Natarajan teaches, in Figs. 5 and 6, the invention as claimed, including a fuel injector (400) comprising: a forward end wall (328 end next to 336) and an aft end wall (328 next to 338) disposed opposite from the forward end wall (328 end next to 336); side walls (360) extending between the forward end wall (328 end next to 336) and the aft end wall (328 next to 338), wherein the forward end wall (328 end next to 336), the aft end wall (328 next to 338), and the side walls (360) collectively define an opening for passage of air (352 – Fig. 6); at least one fuel injection member (340a and 340b) disposed within the opening and extending between the forward (328 end next to 336) and aft (328 next to 338) end walls; and a fuel circuit (350a, 350b, and 370) defined within the fuel injector (400), the fuel circuit (332, 350a, 350b, and 370) comprising: an inlet plenum (332) defined within the forward end wall (328 end next to 336) of the fuel injector (400); and a fuel passage (350a, 350b, and 370) extending from and in fluid communication with the inlet plenum (332), the fuel passage (350a, 350b, and 370) defined within the at least one fuel injection member 
Natarajan is silent on said fuel passage cross-sectional area varies along a length of the fuel injection member.  Haynes teaches, in Figs. 4 and 5 and Col. 3, ll. 20 - 35, a similar fuel injection member having a fuel passage cross-sectional area varies along a length of the fuel injection member.  Haynes teaches, in Fig. 5 and Col. 3, ll. 20 - 35, that the fuel passage cross-sectional area decreased as the distance from the inlet plenum end (30) increases.  Saitoh teaches, in Figs. 8a and 8b and Col. 7, ll. 10 – 25, a similar fuel passage (41) cross-sectional area that decreased as the distance from axis B increased to reduce the difference in fuel flow out of the farthest fuel port (26a) and the fuel flow out of the fuel port (26) closest to the axis B where the fuel entered the fuel passage (41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Natarajan with the fuel passage cross-sectional area varies along a length of the fuel injection member, taught by Haynes and Saitoh, to facilitate reducing the difference in fuel flow out of the farthest fuel port, e.g., adjacent to the aft end wall, and the fuel flow out of the fuel port closest to the inlet plenum, e.g., adjacent to the forward end wall, where the fuel entered the fuel passage, Saitoh - Col. 7, ll. 10 – 25, thereby stabilizing the flow coefficient and producing a uniform mixture of fuel and air that reduced the occurrence of NOx.
Regarding Claim 11, Natarajan teaches, in Figs. 1 - 6, the invention as claimed, including a combustor (24) comprising: an end cover (126); at least one fuel nozzle (122) extending between the end cover (126) and a combustion liner (42), wherein the 
Natarajan is silent on said fuel passage cross-sectional area varies along a length of the fuel injection member.  Haynes teaches, in Figs. 4 and 5 and Col. 3, ll. 20 - 35, a similar fuel injection member having a fuel passage cross-sectional area varies along a length of the fuel injection member.  Haynes teaches, in Fig. 5 and Col. 3, ll. 20 - 35, that the fuel passage cross-sectional area decreased as the distance from the inlet 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Natarajan with the fuel passage cross-sectional area varies along a length of the fuel injection member, taught by Haynes and Saitoh, to facilitate reducing the difference in fuel flow out of the farthest fuel port, e.g., adjacent to the aft end wall, and the fuel flow out of the fuel port closest to the inlet plenum, e.g., adjacent to the forward end wall, where the fuel entered the fuel passage, Saitoh - Col. 7, ll. 10 – 25, thereby stabilizing the flow coefficient and producing a uniform mixture of fuel and air that reduced the occurrence of NOx.

Re Claims 2 and 12, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above, and Natarajan further teaches, in Figs. 5 and 6, wherein the fuel injection member (340a and 340b) includes an exterior cross-sectional profile that is uniform along the entire length of the fuel injection member (340a and 340b), best seen in Fig. 5.
Re Claims 3 and 13, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above, and Natarajan further teaches, in Figs. 5 and 6, further comprising a plurality of fuel ports defined on the fuel injection member (340a 
Re Claims 5 and 15, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above, including wherein the cross-sectional area of the fuel passage gradually converges from the inlet plenum to the aft wall of the fuel injector, refer to the Claim 1 rejection above.
Re Claims 7 and 17, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above, and Natarajan further teaches, in Figs. 5 and 6, wherein the at least one fuel injection member comprises a pair of fuel injection members (340a and 340b) disposed between the side walls, wherein the fuel passage (350a) is defined within a first fuel injection member (340a) of the pair of fuel injection members and a second fuel passage (350b) is defined within the second fuel injection member (340b) of the pair of fuel injection members (340a and 340b).
Re Claim 8, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above; except, wherein the first fuel passage (350a) and the second fuel passage (350b) each have a respective cross-sectional area that varies from the inlet plenum to the aft end wall.  However, as discussed in Claim 1 above, Haynes teaches, in Figs. 4 and 5 and Col. 3, ll. 20 - 35, a similar fuel injection member having a fuel passage cross-sectional area varies along a length of the fuel injection member.  Haynes teaches, in Fig. 5 and Col. 3, ll. 20 - 35, that the fuel passage cross-sectional area decreased as the distance from the inlet plenum end (30) increases.  Saitoh teaches, in Figs. 8a and 8b and Col. 7, ll. 10 – 25, a similar fuel passage (41) cross-sectional area that decreased as the distance from axis B increased to reduce the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Natarajan with the fuel passage cross-sectional area varies along a length of the fuel injection member, taught by Haynes and Saitoh, to facilitate reducing the difference in fuel flow out of the farthest fuel port, e.g., adjacent to the aft end wall, and the fuel flow out of the fuel port closest to the inlet plenum, e.g., adjacent to the forward end wall, where the fuel entered the fuel passage, Saitoh - Col. 7, ll. 10 – 25, of both the first fuel passage (350a) and the second fuel passage (350b) to facilitate stabilizing the flow coefficient and producing a uniform mixture of fuel and air that reduced the occurrence of NOx.
Re Claims 9 and 18, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above, and Natarajan further teaches, in Figs. 5 and 6, wherein the side walls (360) comprise a first side wall fuel injection member (360 on left-side of Fig. 6) and a second side wall fuel injection member (360 on right-side of Fig. 6), wherein a first side wall fuel passage (370) is defined within the first side wall fuel injection member (360 on left-side of Fig. 6) and a second side wall fuel passage (370) is defined within the second side wall fuel injection member (360 on right-side of Fig. 6), and wherein the first side wall fuel passage (370) and the second side wall fuel passage (370) extend from and are in fluid communication with the inlet plenum (332).
Re Claims 10 and 19, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above; except, wherein the first side wall fuel passage and the second side wall fuel passage each have a respective cross-sectional area that Claim 1 above, Haynes teaches, in Figs. 4 and 5 and Col. 3, ll. 20 - 35, a similar fuel injection member having a fuel passage cross-sectional area varies along a length of the fuel injection member.  Haynes teaches, in Fig. 5 and Col. 3, ll. 20 - 35, that the fuel passage cross-sectional area decreased as the distance from the inlet plenum end (30) increases.  Saitoh teaches, in Figs. 8a and 8b and Col. 7, ll. 10 – 25, a similar fuel passage (41) cross-sectional area that decreased as the distance from axis B increased to reduce the difference in fuel flow out of the farthest fuel port (26a) and the fuel flow out of the fuel port (26) closest to the axis B where the fuel entered the fuel passage (41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Natarajan with the fuel passage cross-sectional area varies along a length of the fuel injection member, taught by Haynes and Saitoh, to facilitate reducing the difference in fuel flow out of the farthest fuel port, e.g., adjacent to the aft end wall, and the fuel flow out of the fuel port closest to the inlet plenum, e.g., adjacent to the forward end wall, where the fuel entered the fuel passage, Saitoh - Col. 7, ll. 10 – 25, of both the first side wall fuel passage (370) and the second side wall fuel passage (370) to facilitate stabilizing the flow coefficient and producing a uniform mixture of fuel and air that reduced the occurrence of NOx.

Regarding Claim 20, Natarajan teaches, in Figs. 1 - 6, the invention as claimed, including a turbomachine (Fig. 1) comprising: a compressor section (16); a turbine section (28); and a combustor (24) disposed downstream from the compressor section 
Natarajan is silent on said fuel passage cross-sectional area varies along a length of the fuel injection member.  Haynes teaches, in Figs. 4 and 5 and Col. 3, ll. 20 - 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Natarajan with the fuel passage cross-sectional area varies along a length of the fuel injection member, taught by Haynes and Saitoh, to facilitate reducing the difference in fuel flow out of the farthest fuel port, e.g., adjacent to the aft end wall, and the fuel flow out of the fuel port closest to the inlet plenum, e.g., adjacent to the forward end wall, where the fuel entered the fuel passage, Saitoh - Col. 7, ll. 10 – 25, thereby stabilizing the flow coefficient and producing a uniform mixture of fuel and air that reduced the occurrence of NOx.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (2019/0072279A1) in view of Haynes (6,868,676) in view of Saitoh et al. (6,931,854) in view of Bacho et al. (2006/0226264A1).
Re Claims 4 and 14, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above; except, wherein each of the plurality of fuel ports 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Natarajan, i.v., Haynes and Saitoh, with the plurality of fuel ports includes a chamfered inlet, taught by Bacho, to facilitate increasing the velocity of fuel across the fuel port entrance and to eliminate eddies and stagnant areas near the entrance within the fuel port passage.


Allowable Subject Matter
Claims 6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of Reference.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741